Case: 11-60695     Document: 00511875825         Page: 1     Date Filed: 06/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2012
                                     No. 11-60695
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

NELLY OSPINA-RAMIREZ; DEYANIRA MORIANO-OSPINA; CENEYDA M.
MORIANO-OSPINA; ALEXIS H. MORIANO OSPINA,

                                                  Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 102 085
                                     A089 102 086
                                     A089 102 087
                                     A089 102 088


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Nelly Ospina-Ramirez (Ospina) is a native and citizen of Colombia who
admitted entering the United States illegally with her three minor daughters,
Deyanira      Moriano-Ospina,          Ceneyda       Moriano-Ospina,          and     Alexis
Moriano-Ospina. All conceded removability but asserted identical claims for


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60695      Document: 00511875825   Page: 2   Date Filed: 06/04/2012

                                  No. 11-60695

asylum and withholding of removal based on Ospina’s allegations.             The
Immigration Judge (IJ) rejected their claims, and the Board of Immigration
Appeals (BIA) dismissed their appeal. They filed a timely petition for review.
      Both the IJ and the BIA concluded that Ospina and her daughters were
not entitled to asylum or withholding of removal because Ospina failed to make
the requisite showing of persecution “on account of race, religion, nationality,
membership in a particular social group, or political opinion.”         8 U.S.C.
§ 1101(a)(42)(A). We will affirm the BIA’s decision unless the evidence compels
a contrary result. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.
1996). “Congress did not intend to confer eligibility for asylum on all persons
who suffer harm from civil disturbances – conditions that necessarily have
political implications.” Campos-Guardado v. INS, 809 F.2d 285, 290 (5th Cir.
1987). Accordingly, an alien seeking asylum or withholding of removal has the
burden of showing “some particularized connection between the feared
persecution and” one of the five grounds listed in § 1101(a)(42)(A). Faddoul v.
INS, 37 F.3d 185, 188 (5th Cir. 1994); see Mwembie v. Gonzales, 443 F.3d 405,
410 (5th Cir. 2006).
      At the hearing before the IJ, Ospina offered a vague and rambling account
of relatives or other people who were killed, kidnaped, or threatened by the
guerrillas during the armed conflict. She said the guerrillas once tried to kidnap
her, but their motivation was not clear. Aside from an unexhausted and
meritless contention that her family is a “particular social group,” she has never
alleged or identified any social group or political opinion for which she or her
daughters might be targeted. She has never alleged that she was targeted for
her race or nationality, and she merely mentioned “religious persecution” before
the BIA without another word of discussion or analysis. Instead, her claims of
persecution concerned the fear of her family becoming victims of the ongoing
warfare between the Colombian government and the guerrillas. Ospina feared
that she and her daughters would become “victims of war” if they returned home

                                        2
   Case: 11-60695    Document: 00511875825      Page: 3   Date Filed: 06/04/2012

                                  No. 11-60695

and, while she primarily feared the guerrillas, she also feared the government.
The record amply demonstrates that Ospina failed to show the requisite
likelihood of persecution “on account” of a protected factor.
      Ospina asserted to the IJ and BIA that she feared persecution for refusing
to join the guerrillas. She has waived this issue by failing to brief it on appeal.
See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004). In any event, coercive
recruitment does not establish persecution on account of a protected factor. INS
v. Elias-Zacarias, 502 U.S. 478, 482 (1992); see Girma v. INS, 283 F.3d 664, 669
(5th Cir. 2002).
      Because Ospina has failed to show “a well-founded fear of persecution on
account of” a protected factor, her claims for asylum on behalf of herself and her
daughters must fail. § 1101(a)(42)(A). To show eligibility for withholding of
removal, Ospina and her daughters were required to “demonstrate a ‘clear
probability’ of persecution” on account of a protected factor. Chen v. Gonzales,
470 F.3d 1131, 1138 (5th Cir. 2006). This requires showing “a higher objective
likelihood of persecution than that required for asylum.” Id.; see Ozdemir v.
INS, 46 F.3d 6, 8 (5th Cir. 1994). Because Ospina and her daughters cannot
meet the standard for asylum, neither can they meet the more onerous standard
for withholding of removal. See Ozdemir, 46 F.3d at 8.
      The evidence does not compel a decision in favor of Ospina and her
daughters. See Carbajal-Gonzalez, 78 F.3d at 197. The petition for review is
DENIED.




                                        3